DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

 Response to Amendment
This office action is in response to Applicant’s amendment filed 10/12/2021.
Claims 1 and 9-10 are amended.
Claims 8 and 11-18 are cancelled.
Claims 1-7, 9-10, and 19-20 are pending. 

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
As an initial matter of claim construction, the Examiner notes that the claimed step of “roughening the outer shell surface of the uncured fibrous material blank by a scraper” does not require “generating individual filaments and/or fiber strands which project and point away from the outer shell surface.” Only the “flocking process” requires “generating individual filaments and/or fiber strands which project and point away from the outer shell surface.” The addition of the comma (in line 9 of claim 1) separates the “roughening” clause and “flocking” clause containing the limitation of “filaments and/or fiber strands…project.” The Examiner suggests amending claim 1 to recite:
“roughening the outer shell surface of the uncured fibrous material blank by a scraper, or by way of a flocking process, thereby generating the individual filament and/or fiber strands which project and point away from the outer shell surface.” In other words, a comma should be added after “flocking process.” 

The Applicant argues that Hallander explicitly states that the production of the composite material in a way that the “standing up” nano-sized fiber-lie reinforcement elements are forced to “lay down” in the radial direction towards the bore hole (p. 6-7). 
The Examiner has noted the Applicant’s argument, but does not find it persuasive. Hallander discloses that a combination of “standing-up” and “lay down” fibers can be used (para. 180-181), the arrangement being optimized such that each and every hole is individually based on the loads and stacking sequence (para. 242). Moreover, Fig. 9a of Hallander discloses this combination of “standing-up” and “laid down” fibers, wherein only the fibers near the bore hole (33) are laid down while the rest of the fibers are standing. Therefore, Hallander discloses “individual filaments and/or fiber strands which project and point away from the outer shell surface.” Claim 1 does not preclude a configuration where all the fibers are not standing up, and can include a configuration where some of the fibers are pointing in other directions (including laid down). 

    PNG
    media_image1.png
    347
    635
    media_image1.png
    Greyscale


The Applicant then argues that the use of the blade is completely contrary to the purpose of the use of a blade according to the present invention- a scraper is used to roughen the outer shell surface of the uncured fibrous material blank so that individual filaments and/or fiber strands are projecting or pointing away from the surface, not that the filaments or strands are laid down (p. 7).
	The Examiner respectfully disagrees. As noted above, Hallander uses a combination of standing up and laid down fibers (paras. 180-181). Therefore, Hallander does not teach away from the limitation that individual filaments and/or fiber strands project away from the surface, as argued by the Applicant. 

The Applicant argues that laying down the filaments or strands would not reduce, but rather increase the flow rate of resin through the system (p. 7). The Applicant then argues that Hallander’s arrangement would increase the resin flow at the outer side (citing para. 259 and Figs. 9a-e).
The Examiner has noted the Applicant’s argument but does not find it persuasive. The Applicant improperly compares the reduction of flow rate of the projecting fibers to the flow rate of the laid down fibers. The instant application compares the flow rate of the intermediate fiber layer (see Fig. 4) to the flow rate of the empty space (see Fig. 2; empty space 9). Therefore, even if Hallander only disclosed laid down fibers, the Examiner contends that the proper comparison is the flow rate of the laid down fibers to the flow rate of an empty space. Since the laid down fibers would provide some flow resistance on the outer surface S in Hallander, the laid down fibers would still decrease the flow rate on the outer surface of the article when compared an empty space located on the outer surface.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).


The Applicant argues that Hallander teaches that resin flow could be prevented or reduced in the interface area between two prepreg plies (citing para. 218), but does not teach anything about an advantage when the resin flow is reduced (p. 7). 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP 2145(II).

	The Applicant argues that Hallander does not disclose a closed mold, the reduction of the flow rate of the resin system between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold whereby a homogenous resin front which flows at an identical speed and an intermediate layer which is generated by roughening the outer shell surface by a scraper (p. 8).
The Examiner has noted the Applicant’s argument but notes that the combination of Hallander and Morozumi is used to teach such a limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 (IV). 
In this case, Morozumi discloses the closed molding apparatus (60), wherein the outer layers provide a greater resistance of flow of liquid resin than the inner layers so that the resin tends to flow through the inner layer more quickly and gradually flowing into the outer layers (Paragraph 55) to improve the uniformity of flow of resin through the mat (Paragraph 15). Since modified Hallander teaches the that nano-sized reinforcement elements (17) are located on the outer surface (S) of the composite arrangement (Fig. 9a) and reduce the flow of resin in the interface (Paragraph 218), the nano-sized reinforcement elements contribute to a higher flow resistance on the outside of the composite arrangement and therefore contributes to a more uniform flow. Furthermore, it would have been obvious to said skilled artisan to have changed the various the flow resistances of the outer nano-sized reinforcement elements (17) and/or the inner plies (13) in order obtain various amounts of flow through the nano-sized reinforcement elements (17) and/or inner plies (13) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

	The Applicant argues that Morozumi suggests a mold cavity and that resin is injected under pressure or vacuum; Yamamoto suggests that what the unlikely combination of these three references does not teach would be obvious to one of ordinary skill in the art (p. 8). 
	The Examiner notes that the Applicant does not provide any objective evidence or specific arguments supporting such a statement. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. (US 2017/0129207; of record) in view of Morozumi et al. (US 2004/0038016; of record).
Regarding claims 1-2, Hallander discloses a method for manufacture of a composite article (abstract) comprising: providing a composite (see Figs. 9a-d) including pre-preg plies (13) that can be uncured (Paragraph 208; equivalent to an uncured fibrous material blank which has not yet started to cure) and dry nano-sized reinforcement elements (17; Paragraph 157; interpreted as an intermediate fibrous layer) (the collection of the pre-preg plies and nano-sized reinforcement elements are considered to be a fibrous material blank) and providing engineered resin impregnation to partially or fully impregnate a pre-selected resin content of the nano-sized reinforcement elements and/or micro-sized fiber distributions using an RTM process (Paragraph 9, 85; claim 70; interpreted as injecting a resin system), wherein the nano-sized reinforcement elements are positioned on the surface (S) of the object (see Fig. 9a and 9d; Paragraph 259; positioned on the top and bottom of the composite); wherein the fibers reduce resin flow in the interface area between two prepreg plies (paragraph 218); and
using a robot arm (35) moves a scrape (27) towards the center line (CL; Paragraph 259; equivalent to the intermediate fibrous layer is generated by roughening the outer shell surface of the uncured fibrous material blank by a scraper), wherein a combination of standing up and laid down fibers is provided (para. 180-181; see Fig. 9a; “individual filaments and/or fiber strands…project and point away from the outer shell surface”).
However, Hallander does not explicitly teach the uncured fibrous material blank being inserted into a closed mold and injecting a resin system into the closed mold such that at the intermediate fibrous layer is fixed between an outer shell surface of the uncured fibrous material blank and an inner shell surface of the mold; and reducing the flow rate of the resin system thereby creating a homogeneous resin front which flows at identical speed through the uncured fibrous material blank and through cavities between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold due to the intermediate fibrous layer. 
Morozumi teaches a method of improving flow of resin between multi-layered mats (abstract) using a molding apparatus (60) including first and second die assemblies (62, 64) and a resin supply (65), wherein resin (R) is delivered through a delivery port (70) and into a space between the guide assemblies (62, 64; see Fig. 6) in order to impregnate a mat (74) with resin using known resin transfer molding techniques (paragraph 54), wherein the outer layers provide a greater resistance of flow of liquid resin than the inner layers so that the resin tends to flow through the inner layer more quickly and gradually flowing into the outer layers (Paragraph 55) to improve the uniformity of flow of resin through the mat (Paragraph 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known molding apparatus of Morozumi with the known composite arrangement of Hallander and applying the known method of delivering resin into the closed molding apparatus with the composite arrangement disposed therein in order to obtain the predictable result of impregnating the composite arrangement by RTM (Morozumi; Paragraph 54) since Hallander suggests impregnating the composite arrangement through an RTM process (Paragraph 8, 85). 
Regarding the claim limitation “an intermediate fibrous layer being locally fixed between an outer shell surface of the uncured fibrous material blank and an inner shell surface of the mold” and “cavities between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold due to the intermediate fibrous layer,” modified Hallander teaches these claim limitations. Specifically, the nano-sized reinforcement elements (17) located on the top and bottom surfaces would necessarily be located between the surface (S) of the composite (see Fig. 9a and 9d of Hallander) and the molding surface (66, 68) of the first and second die assemblies (62, 64; see Fig. 5 of Morozumi). Therefore, the nano-sized reinforcement elements occupy “cavities between the outer shell surface of the uncured fibrous material blank and the inner shell surface of the mold.” In other words, modified Hallander discloses an upper cavity and a lower cavity corresponding to the space taken up by the nano-sized reinforcement elements (17).
Regarding the claim limitation “reducing a flow rate of the resin system,” modified Hallander discloses that the nano-sized reinforcement elements reduce resin flow in the interface area (paragraph 218). Since the nano-sized reinforcement elements (17) are located on the outer surface of the composite arrangement (see Fig. 9a), the nano-sized reinforcement element would necessarily reduce resin flow between the surface (S) of the composite arrangement and the molding surfaces (66, 68) of the first and second die assemblies (62, 64).  
Regarding the claim limitation “thereby creating a homogeneous resin front which flows at identical speed through the uncured fibrous material blank and through cavities,” Hallander does not explicitly teach this limitation. However, Morozumi suggests that a mat with a higher resistance to resin flow on the outside reduces resin flow and lower resistance to resin flow on the inside increases resin flow contributing to a more uniform flow through the mat (Paragraph 15, 55). Since modified Hallander teaches the that nano-sized reinforcement elements (17) are located on the outer surface (S) of the composite arrangement (Fig. 9a) and reduce the flow of resin in the interface (Paragraph 218), the nano-sized reinforcement elements contribute to a higher flow resistance on the outside of the composite arrangement and therefore contributes to a more uniform flow. Furthermore, it would have been obvious to said skilled artisan to have changed the various the flow resistances of the outer nano-sized reinforcement elements (17) and/or the inner plies (13) in order obtain various amounts of flow through the nano-sized reinforcement elements (17) and/or inner plies (13) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claims 3-4, modified Hallander discloses the nano-sized reinforcement elements extending in vertically (see Fig. 9a; i.e. has a thickness), and the molding apparatus having a compression stroke in the Y-direction (see annotated Fig. 5). Therefore, the nano-sized reinforcement elements extend parallel, or 0 degrees, with respect to the compression stroke of the mold. 

    PNG
    media_image2.png
    580
    670
    media_image2.png
    Greyscale

Regarding claim 5, modified Hallander discloses the nano-sized reinforcement elements are arranged in channels for resin flow (the channels are interpreted as the cavities being located above and below the plies 13). 

Regarding claim 7, modified Hallander discloses the density of the of the arranged nano-sized reinforcement elements can vary including spots or areas where no nano-sized elements are used (Paragraph 48), wherein the nano-sized fibers reduce resin flow in the interface area between the pre-preg plies (paragraph 218). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the density of the nano-sized fibers in order change the resin flow in certain areas of the composite arrangement because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claim 9-10, modified Hallander discloses the nano-sized fiber-like reinforcement elements are prolonged (1-10 mm or more) (Paragraph 167), the nano-sized fibers having different measures of density and standing-up or laying down (Paragraph 168-169; interpreted as pointing away from the outer shell surface and randomly aligned). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. in view of Morozumi et al. as applied to claim 1 above, and in further view of Yamamoto et al. (US 2013/0328236; of record).
Regarding claim 6, modified Hallander discloses the method as discussed above with respect to claim 1, wherein the molding apparatus (Morozumi; 60) includes a resin delivery port (Morozumi; 70) located in a central section (see Fig. 5 of Morozumi), and a mold cavity (see Fig. 6 of Morozumi; interpreted as the space occupied by element 74). Modified Hallander further teaches that the resin is injected under pressure or under vacuum (Morozumi; paragraph 54).
However, modified Hallander does not explicitly teach ventilation apertures being provided at the ends of the mold cavity, through which excess pressure, which has developed due to the resin injection, is released. 
Yamamoto teaches a method for producing FRP (abstract) comprising central resin injection ports (see Fig. 2) and suction ports (25) located on the ends of the mold cavity (see Figs. 2-3) wherein the suction ports are opened at an appropriate position of an air trap region (23), wherein the suction from the suction port is controlled by opening and closing operation of a pin-like valve body (28; Paragraph 94) which allows a user to stop impregnation without discharging resin form the suction port (Paragraph 80) and control the flow front of the resin injected (Paragraph 82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the suction ports with valve bodies as in Yamamoto to the molding apparatus of modified Hallander in order achieve the predictable  result of controlling suction through the suction port using the pin-like valve body (Yamamoto; Paragraph 94) thereby allowing a user to stop impregnation without discharging resin from the suction port and control the flow front of the resin injected (Yamamoto; Paragraph 80, 82). 
Regarding claim 19, modified Hallander is silent as to heating the mold or the mold is sectionally heated with different temperatures and/or sections of the mold are heated at different points in time. 
Yamamoto further teaches the mold including a heat circulation path (11) for circulating a heat medium (Paragraph 92) for favorable resin impregnation (paragraph 92, 99). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the heat circulation path of Yamamoto to the molding apparatus of modified Hallander in order to circulate a heating medium in the path (Yamamoto; Paragraph 92) in to inject and impregnate the resin at a favorable or desired temperature (Yamamoto; see paragraph 92). 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. in view of Morozumi et al. as applied to claim 1 above, and in further view of Muller (US 2013/0056900; of record).
Regarding claim 20¸ modified Hallander discloses the method as discussed above with respect to claim 1.
However, modified Hallander is silent as to wherein a leaf spring is produced for a motor vehicle.
Muller teaches a method for producing a leaf spring (title, abstract), the steps comprising layering fibers in the form at least two textile layers on top of one another, shaping the textile layers inside a mold tool, applying a binder in dry form to at least one of the textile layers, and fixing the textile layers so as to form a dry preform, infiltrating the preform with resin in an RTM cavity, and hardening the resin to produce the leaf spring (Paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the steps of shaping the textile layers inside a mold tool in the shape of a leaf spring and applying a binder in dry form to at least one of the textile layers to form a dry preform as in Muller to the method of modified Hallander in order to significantly facilitate the handling of the fiber composite component because the fibers can be handled dry the entire process (Muller; Paragraph 13), the dry binder being applied to the dry preform does not require special requirements regarding ambient temperature or hold-over times (Muller; Paragraph 14). Additionally, it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Debergh (US 6656405) teaches a mold arrangement including fibers strands (8) having free fibers (9, 9.1; see Fig. 8), in which the free fibers occupy a space between the reinforcement layers (7) and mold (4) (see Fig. 5), and injecting a plastic (11) into the reinforcement layers. 
Haddon (US 7867468) teaches a method of preparing reinforcements for composite materials whereby carbon nano tubes are electrophoretically deposited on fibrous substrates for production of hybrid CNT/fibers (abstract; “flocking process”) wherein the fibers point away from the surface (see Fig. 1B; 3B), and using a VARTM process to infiltrate the hybrid composites (col. 4, ll. 60-67).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712